Title: To George Washington from John Hancock, 11 March 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philada 11 March 1776.

Since my last I have had the honour of receiving your letter of the 9th of Feby. The congress have not yet come to any resolutions on your former Letters.
The design of this is only to desire you to send Captain Morgan Connor of the riffle Batallion to Philada the Congress having occasion to employ him in the southern department.
The Congress having promoted Edward Hand Esqr. to be colonel of the riffle batallion in the room of col. Thompson whom they advanced to the rank of Brigr genl and James Chambers Esqr. to be lieutenant colonel of the same, I have forwarded their commissions accordingly. I have the Honor to be with much Esteem Sir Your most Obedt Servt

John Hancock Presidt

